DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 10 August 2022 (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments are not persuasive to overcome the rejection or arguments do not apply to any of the references being used in the current rejection(s). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Guim Bernat et al. (US 2021/0117697 A1; hereinafter “Bernat”) in view of Chaudhuri et al. (US 10,909,392 B1; hereinafter “Chaud”). 
a.	Regarding claim 1,  Bernat discloses a cloud-edge-end cooperative control method of a 5G networked unmanned aerial vehicle (UAV) for security rescue, wherein the 5G networked UAV comprises a single-chip microcomputer, a detection sensor, a control platform, and a driving mechanism, wherein the control platform is in bidirectional communication connection with an edge cloud through 5G communication, and the edge cloud is in bidirectional communication connection with a core cloud through 5G communication, comprising: 
performing, by the single-chip microcomputer (Bernat discloses that “the compute node 700 may be embodied as a single device such as an integrated circuit, an embedded system, a field-programmable gate array (FPGA), a system-on-a-chip (SOC), or other integrated system or device” at Fig. 7-700 and ¶¶ 0066), attitude resolution on data acquired by the detection sensor, to obtain image data (Bernat discloses that “[t]o obtain the sensor data, the limited processing device may be part of or connected to a sensor, such as an image capture device (e.g., a camera) . . .” at ¶¶ 0102-103); 
synchronously performing, by the control platform, front-end feature point matching, local map building and optimization, loopback detection, and frame resolution on the image data, to generate a sparse landmark map (Bernat discloses that “peer to peer client networks, such as that shown in arrangement 902, do not have single points of failure or centralized bottlenecks, and may be scaled with increased or arbitrary number of devices. The peer-to-peer “compute and communicate” capability of arrangement 902 may be applied to client devices, as well as broader edge network use cases. When client devices are deployed as part of client infrastructures, the arrangement 902 may be used for the client devices. Connected clients, such as cameras, drones, connected cars, etc., may be equipped with the ability to detect existing infrastructures. For example, a car from Canada driving in the city of Chandler, Ariz. may be able to register itself to the local peer to peer network to be able to receive data with secure point to point channels defined. In this example, the car may not broadcast or jam the City wireless network (e.g., to avoid malicious users), but may be able to receive inputs or images from the infrastructure same based on trusted certificates. Further details related to peer-to-peer networks, such as in arrangement 902 are described below. In an example, a peer device may be mapped into a cloud-native mesh” at Fig. 9 and ¶ 0113).
However, Bernat does not disclose acquiring, by the edge cloud, depth information of each pixel point based on a key frame pose and key frame observation data of the sparse landmark map, and then performing depth information recovery to generate a three-dimensional dense map; 
performing, by the core cloud, semantic segmentation based on a deep learning mask-regions with convolutional neural network (MASK-RCNN) framework according to the three- dimensional dense map, to obtain a high-precision semantic map; and 
adjusting, by the driving mechanism, a pose of the UAV according to the three-dimensional dense map or the high-precision semantic map.
Chaud discloses acquiring, by the edge cloud, depth information of each pixel point based on a key frame pose and key frame observation data of the sparse landmark map, and then performing depth information recovery to generate a three-dimensional dense map (Chaud discloses that “auto-labeling system 302 may generate a time-aggregated, 3D point cloud that is representative of the real-world environment perceived by collection vehicle 301 during the given window of time based at least on (i) sensor data captured by collection vehicle 301 during the given window of time, which is obtained at block 401, and (ii) data indicating a trajectory of collection vehicle 301 during the given window of time (e.g., data indicating the collection vehicle's trajectory state at each of various time points throughout the given window of time)” at Fig. 4A-402 and col. 14, lines 12-22); 
performing, by the core cloud, semantic segmentation based on a deep learning mask-regions with convolutional neural network (MASK-RCNN) framework according to the three- dimensional dense map, to obtain a high-precision semantic map (Chaud discloses that “during the given window of time (i) apply, to a given frame of 2D sensor data, one or more instance segmentation techniques (e.g., Mask R-CNN, DeepMask, etc.) for one or more object classes of interest, (ii) by virtue of applying the one or more instance segmentation techniques, identify, within the given frame of 2D sensor data, each unique instance of each object falling within one of the object classes of interest, and then (iii) generate, for the given frame of 2D sensor data, a respective set of 2D labels that includes a respective 2D label for each unique instance of each object identified in the frame, where each such 2D label is representative of a given detected object as perceived at a given capture time within the given window of time. In this respect, each 2D label may take various forms, examples of which may include one or both of a 2D bounding box or a 2D object mask that is associated with an indication of a classification assigned to the object” at Fig. 4A-403 and col. 18, lines 16-47); and 
adjusting, by the driving mechanism, a pose of the UAV according to the three-dimensional dense map or the high-precision semantic map (Chaud discloses that “collection vehicle 301 is configured to perform various traditional vehicle functions, various autonomous functions, and/or various other functions disclosed herein. Data storage 903 may further store a variety of data in one or more databases, file systems, or other information depositories. Such data may include sensor data captured or otherwise sensed by collection vehicle 301, geometric maps, semantic maps, navigation data, traffic data, 3D models, object-detection models, etc . . .” at Fig. 9-301 and col. 32, line 55- col. 33, line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the collection vehicle with auto-labeling system of Cahud to Bernat’s autonomous car system.
The suggestion/motivation would have been to provide “technology that enables [vehicles] to monitor their surrounding environment and perform certain tasks with little or no human input, as appropriate such as sensors that are configured to capture various types of sensor data that is representative of the vehicle's surrounding environment, an on-board computing system that is configured to perform functions such as localization, object detection, and behavior planning, and perhaps also actuators that are configured to control the physical behavior of the vehicle, among other possibilities” (Chaud; col. 1, lines 5-18).

b.	Regarding claim 2, the combination applied in claim 1 discloses the cloud-edge-end cooperative control method of a 5G networked UAV for security rescue according to claim 1, further comprising: 
acquiring, by a video acquisition component of the 5G (Bernat discloses 5G at ¶ 0036) networked UAV (Bernat discloses “autonomous vehicle” at Fig. 1-161 and ¶ 0024), a real-time picture (Bernat disclose “video capture devices” at Fig. 1-164 and ¶ 0024), 
performing encoding and encapsulating to generate a primary video, and pushing the primary video to the edge cloud (Bernat discloses and edge cloud at Fig. 1-110 and ¶ 0024. Moreover, Bernat discloses that “an operation 1502 to process a captured image to determine whether an event has occurred. The captured image may be generated by a capture device (e.g., a camera) of the networked device. The captured image may be processed in response to the processing circuitry executing operations to establish a pattern based on historical images, and determine that conditions captured in an immediately previous image indicate the pattern. The pattern may be identified using machine learning, in some examples. In some examples, operation 1502 may process sensor data of any kind, replacing or augmenting the image capture processing, such as sensor data of a temperature sensor, battery, ambient light sensor, heat sensor, accelerometer, gyroscope, etc” at Fig. 15-1502 and ¶ 0147); 
preprocessing, by the edge cloud, the real-time video to generate a preprocessed video, and transmitting the preprocessed video to the core cloud (Bernat discloses that “an operation 1504 to detect that the event has occurred by comparing an attribute of the image with a selected criterion. In an example, the selected criterion is selected by the processing circuitry based on ambient conditions at the device. For example, the ambient conditions may correspond to weather, time of day, or the like. The weather or time of day may cause difficulties stopping a vehicle, in some examples. Thus, the selected criterion may include a decrease in stopping distance when ambient conditions cause difficulties in stopping. In an example, the selected criterion may include existence of an object (e.g., a vehicle, a pedestrian, a specified object such as a ball, or the like) or a threshold (e.g., a speed of a vehicle, an amount of rain, etc.)” at Fig. 15-1504 and ¶ 0148); and 3Attorney Docket No.: 81502-000031
extracting, by the core cloud, an emergency and key video via big data analysis and a deep learning algorithm, and transmitting the emergency and key video to a disaster remote command terminal; and further transcoding, by the core cloud, the preprocessed video, and performing distribution and transmission to a live video output terminal (Bernat discloses that “to send, in response to detecting that the event has occurred, information corresponding to the event to an activation function to activate an accelerator corresponding to the event. The activation function may be part of a network interface component (NIC), for example in an edge appliance (e.g., of an edge device, such as a compute device having a processor and memory). The activation function may activate a bit-stream corresponding to the event, such as sending a network message to a remote device for activating the accelerator may correspond to the bit-stream. The network message may be sent to a second device to activate the second device (e.g., to activate a camera of the second device) to capture a second image. The network message may be sent to an edge device, such as a compute device including memory and a processor, to implement image processing operations on the image” at Fig. 15-1506 and ¶ 0149). Moreover, Bernat discloses that “base station compute, acceleration and network resources can provide services in order to scale to workload demands on an as needed basis by activating dormant capacity (subscription, capacity on demand) in order to manage corner cases, emergencies or to provide longevity for deployed resources over a significantly longer implemented lifecycle” at ¶ 0027).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664